           Case 2:14-cr-00269-WBS-DB Document 268 Filed 03/11/21 Page 1 of 4

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 HEIKO P. COPPOLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                       EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                            CASE NO. 2:14-CR-00269 WBS DB

11                                   Plaintiff,
                                                                         PROTECTIVE ORDER
12                          v.

13   BRENT DOUGLAS COLE,

14                                   Defendant.

15

16

17          For good cause, and based on the record in this case, the Court hereby FINDS that defendant
18 Brent Douglas Cole, through the claims of ineffective assistance of counsel made in his pending motion

19 pursuant to 28 U.S.C. § 2255, has waived the attorney-client privilege with respect to any discussions or

20 communications he had with Assistant Federal Defender Benjamin Galloway and any members of his

21 respective defense teams, including any advice or strategy, concerning the following allegations:

22          (1) failing to object to procedural errors;
23          (2) failing to object or protect the rights of the accused to notice and an opportunity to defend
24             and was dismissed on 10/01/2014 by order, ECF 7, forcing counsel upon Cole.
25          (3) failing to object to the commencement of the prosecution by criminal complaint and a writ ad
26             prosequendum;
27          (4) failing to enforce Article 2 of the Treaty of the Northwest Ordinance; (3) failing to object to
28             the denial of bail;


      PROPOSED ORDER                                      1
30
           Case 2:14-cr-00269-WBS-DB Document 268 Filed 03/11/21 Page 2 of 4

 1          (5) failing to enforce Cole’s right of self-representation and object to due process violations; and

 2          (6) failing to object to jurisdiction.

 3          The Court further FINDS that the government is permitted to take discovery related to these

 4 allegations from Benjamin Galloway and any other member of the defense team who communicated

 5 with the defendant concerning the foregoing allegations in order to respond to the defendant’s claims of

 6 ineffective assistance of counsel. See Bittaker, 331 F.3d at 719.

 7          Accordingly, IT IS HEREBY ORDERED THAT Benjamin Galloway and any other member of

 8 the defense team who communicated with defendant with respect to the foregoing allegations shall

 9 provide the government with declarations addressing each of Cole’s ineffective assistance of counsel

10 allegations.

11          IT IS FURTHER ORDERED THAT Benjamin Galloway and any other member of the defense

12 team who communicated with defendant with respect to the foregoing allegations shall make themselves

13 available for interviews to answer any questions posed by the government regarding the allegations

14 discussed above. The aforementioned individuals, if called by either party, shall also testify in court on

15 a date to be determined by the Court to answer any questions posed by the government or the defendant

16 regarding the allegations discussed above.

17          IT IS FURTHER ORDERED THAT the government shall limit its use of the declarations, the

18 information contained therein, and any information gathered from the interviews of Benjamin Galloway

19 or members of the defense team, to the rebuttal of the defendant’s § 2255 claims. The United States

20 may append the declarations to any response or motion to dismiss it files to defendant § 2255 claims.

21          IT IS FURTHER ORDERED THAT the government shall not use the declarations, the

22 information contained therein, or any information gathered from the interviews of Benjamin Galloway

23 or members of the defense team, against the defendant in any manner during any future proceeding,

24 including any possible retrial; and the government shall treat the documents, the information

25 contained therein, and any information gathered from the interviews of Benjamin Galloway or members

26 of the defense team, as confidential and shall not disseminate or disclose any information, documents, or
27 the content of any documents obtained pursuant to this Order other than in the course of its litigation of

28 this § 2255 proceeding.


      PROPOSED ORDER                                     2
30
             Case 2:14-cr-00269-WBS-DB Document 268 Filed 03/11/21 Page 3 of 4

 1            IT IS FURTHER ORDERED THAT subject to the above terms, J Toney, and Karyn Bucur will

 2 provide information to the United States regarding Cole’s jurisdictional claims set out in the motion to

 3 amend the § 2255 petition. J Toney will also address Cole’s claims related to the lack of forensic

 4 evidence presented at trial and allegations of suppression of Cole’s right of self-representation. The

 5 Court reiterates its previous holding that Cole has waived attorney-client privilege with respect to J

 6 Toney and Karyn Bucur. The United States shall provide a copy of Cole’s motion to amend the § 2255

 7 petition to all former counsel for their review.

 8            IT IS SO ORDERED.

 9 Dated: March 10, 2021

10

11

12

13

14

15

16

17

18   DB:12
     DB:1/Orders/Prisoner/Habeas/cole0269.pro.ord
19

20

21

22

23

24

25

26
27

28


       PROPOSED ORDER                                    3
30
         Case 2:14-cr-00269-WBS-DB Document 268 Filed 03/11/21 Page 4 of 4

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     PROPOSED ORDER                        4
30
